Citation Nr: 0022880	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99- 09 543	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for dermatophytosis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1989 to November 
1997.  This appeal arises from a July 1998 rating decision 
which, among other things, awarded service connection and a 
noncompensable rating for dermatophytosis.  


FINDING OF FACT

In a letter dated August 15, 2000, prior to the promulgation 
of a decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant, through his 
authorized representative, that a withdrawal of this appeal 
is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. §§ 2.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1998, the veteran submitted a Notice of 
Disagreement (NOD) with the July 1998 rating decision's 
assignment of a noncompensable rating for his service-
connected dermatophytosis.  In February 1999, the veteran, 
through his representative, submitted an NOD expressing 
disagreement with the July 1998 rating decision's denial of 
service connection for a disorder manifested by "foot 
swelling", construed by the Board as disagreement with the 
denial of service connection for a disorder manifested by 
swelling of both feet.  The RO issued a Statement of the Case 
(SOC) in May 1999, addressing the issues raised in the NOD 
filed in August 1998 and the NOD filed in February 1999.  The 
veteran, through his representative submitted a VA Form 9 
("Appeal to Board of Veterans' Appeals") in May 1999.  The 
VA Form 9 was signed by the veteran's representative, 
requested a hearing before the Board in Washington, D.C., and 
was limited to the appeal for a compensable rating for 
dermatophytosis.  

Thereafter, a VA Form 119 ("Report of Contact"), dated 
August 26, 1999, was associated with the claims folder.  The 
VA Form 119 indicated that the veteran would not be reporting 
for a personal hearing scheduled before a hearing officer at 
the RO, and that he wanted to discontinue the appellate 
process.  The veteran's representative subsequently submitted 
several documents on his behalf.  Following the foregoing 
submissions of the veteran's representative, in a VA Form 8 
("Certification of Appeal"), filed in March 2000, it was 
noted that the veteran had withdrawn his request for a 
personal hearing.  The claims folder contains a July 2000 
letter to the veteran's representative.  The letter informed 
the veteran and his representative of a personal hearing 
scheduled at the Board for September 13, 2000, but a 
handwritten notation on the letter indicates that the hearing 
was cancelled.  In an August 15, 2000 letter, the veteran's 
representative stated that the veteran had cancelled his 
appeal in writing.  The representative requested that the 
appeal be removed from the Board's docket and asked that the 
claims folder be returned to the RO.  

Under 38 U.S.C.A. § 7105, the Board any dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  In this case, the Substantive Appeal 
(the VA Form 9) was filed by the veteran's representative, 
and that same representative has requested in writing that 
the appeal be withdrawn.  Accordingly, the Board concludes 
that the representative has withdrawn this appeal and, 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  The Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal for a compensable rating for dermatophytosis is 
dismissed.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

